Case 2:18-cv-03092-JMV-JBC Document 15 Filed 10/09/18 Page 1 of 2 PageID: 53



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    Rafael Rojas                          Civil Action No.18-3092(JMV)

    Plaintiff,

    v.
                                          60 DAY ORDER ADMINISTRATIVELY
    Trico Web, LLC., et al.               TERMINATING ACTION

    Defendants.




         It having been reported to the Court that the above-
  captioned action has been settled,


         IT IS on this 9th day of October, 2018,


         ORDERED that this action and any pending motions are
  hereby administratively terminated; and it is further
         ORDERED that this shall not constitute a dismissal Order
  under Federal Rule of Civil Procedure 41; and it is further
         ORDERED that within 60 days after entry of this Order
  (or such additional period authorized by the Court), the
  parties shall file all papers necessary to dismiss this action
  under Federal Rule of Civil Procedure 41 or, if settlement
  cannot be consummated, request that the action be reopened;
  and it is further
         ORDERED   that,   absent   receipt    from   the   parties   of
  dismissal papers or a request to reopen the action within the
Case 2:18-cv-03092-JMV-JBC Document 15 Filed 10/09/18 Page 2 of 2 PageID: 54



  60-day period, the Court shall dismiss this action, without
  further notice, with prejudice and without costs.


                              s/ John Michael Vazquez
                              JOHN MICHAEL VAZQUEZ, U.S.D.J.




                                     2
